                 Case 1-18-42960-nhl                     Doc 59-1   Filed 10/29/18      Entered 10/29/18 12:29:30


 Information to identify the case:
 Debtor 1               Ethelma Angela Soulama                                        Social Security number or ITIN   xxx−xx−0086
                        First Name   Middle Name      Last Name                       EIN _ _−_ _ _ _ _ _ _
 Debtor 2                                                                             Social Security number or ITIN _ _ _ _
                        First Name   Middle Name      Last Name
 (Spouse, if filing)
                                                                                      EIN   _ _−_ _ _ _ _ _ _
 United States Bankruptcy Court              Eastern District of New York
                                                                                      Date case filed for chapter 13 5/23/18
 Case number:          1−18−42960−nhl



                  NOTICE OF TRANSFER OF CLAIM OTHER THAN FOR SECURITY

The Claim No.listed below was filed or deemed filed under 11 U.S.C. § 1111(a) in this case by the alleged transferor.
As evidence of the transfer of that claim, the transferee filed a Transfer of Claim Other than for Security in the clerk's
office of this court on      (date).


     Transferor data will be printed by the BNC                             Transferee data will be printed by the BNC
     Name of Alleged Transferor                                             Name of Transferee

     Address of Alleged Transferor:                                         Address of Transferee:


                                   ~~DEADLINE TO OBJECT TO TRANSFER~~
The alleged transferor of the claim is hereby notified that objections must be filed with the court within twenty one
(21) days of the mailing of this notice. If no objection is timely received by the court, the transferee will be
substituted as the original claimant without further order of the court.


 Dated: October 29, 2018


                                                                            For the Court, Robert A. Gavin, Jr., Clerk of Court




trcnew.jsp [Notice of Trans of Claim rev. 02/01/17]
